Citation Nr: 1615384	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998 and from May 2000 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for further development in June 2014.  The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal.  As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed sleep apnea had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that although he was first formally diagnosed with sleep apnea in March 2010, he exhibited symptoms of this disorder in service and immediately after discharge.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts and Analysis

A February 2007 service treatment record shows that the Veteran requested medication to help with sleep.  A March 2007 post-deployment health assessment shows that the Veteran reported still feeling tired after sleeping both as a symptom that developed during his deployment and as a symptom he currently had.  During an April 2007 separation examination, the Veteran reported breathing issues and questions about his heart and lung function.  A May 2007 service treatment record shows that the Veteran was seen with a chief complaint of "sleep apnea and shortness of breath."  He reported "a great deal of daytime fatigue and snoring at night, and hypersomnolence."  The assessment was fatigue and the physician noted the he "suspect[ed] some element of sleep apnea from the history, sleep study pending further management."  

In June 2007, while still on active duty, the Veteran underwent a sleep study.  The Veteran reported "snoring, witnessed apnea, daytime somnolence, daytime fatigue, night sweats, morning headaches, morning confusion, bruxism, and restless sleep."  After the sleep study, the assessment was that "[n]o significant sleep related breathing disorder or periodic limb movement disorder is present."  However, the physician also indicated that the Veteran had difficulty initiating and maintaining sleep, possibly due to lab effect, and that "[t]his may have potentially underestimated degree of potential sleep apnea."  The physician also diagnosed mild primary snoring and asymptomatic bradycardia.  It was recommended that the Veteran repeat the sleep study using a sleep aide if sleep apnea is highly suspected.  

Post-service, a February 2009 VA treatment record shows that the Veteran requested a repeat sleep study for "documented sleep apnea in past."  The Veteran's girlfriend reported that the Veteran stops breathing at night, awakens with shortness of breath, and often snores loudly.  The Veteran reported that he becomes drowsy sitting still and can fall asleep easily during the day.  The assessment was history of obstructive sleep apnea, and the plan was to repeat the sleep study.  

The Veteran was afforded a VA Respiratory Diseases examination in December 2009.  The Veteran reported onset of sleep apnea in service.  He reported intermittent night sweats and daytime hypersomnolence.  After examination, the examiner diagnosed primary mild snoring and indicated that there was "no objective evidence of sleep apnea."  No sleep study was performed.

In a January 2010 statement, the Veteran noted that the in-service sleep study "resulted in an underestimated degree of potential sleep apnea due to the difficulty I was having in initiating and maintaining sleep."  The Veteran asserted that he went to a VA Medical Center within a short time of his separation and requested a follow-up examination, which was scheduled and then cancelled because of "misplaced lab results."  

In March 2010, the Veteran underwent a sleep study.  He reported trouble falling asleep and staying asleep.  He also reported snoring, waking up coughing, choking and short of breath, and restless sleep.  He also indicated that his sleep was nonrestorative.  A polysomnogram revealed moderate obstructive sleep apnea syndrome, increased periodic limp movements, and insufficient sleep syndrome.  

The Veteran was afforded a VA Sleep Apnea examination in August 2014.  The Veteran reported onset of his sleep apnea symptoms in 2006.  He indicated that at onset, he was "unable to get [a] peaceful night's rest and [was] always tired," and that he had a sleep study done on active duty.  He reported that after service, his sleep disturbance continued until the second sleep study in March 2010 after which he was started on CPAP therapy.  The examiner noted that the June 2007 sleep study revealed "no significant breathing disorder."  The examiner also noted that the Veteran's weight increased from 205 pounds at discharge to 225 pounds during the March 2010 sleep study.  The examiner indicated that "the preponderance of medical evidence shows the primary cause of OSA is a developmentally narrow nasopharyngeal airway often with superimposed natural aging and weight gain."  The examiner also indicated that "the exact times these events coalesce to create OSA cannot be determined."  Therefore, the examiner opined that "the Veteran's current condition is less likely as not caused by, a result of, or related to active service."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for sleep apnea.  

As an initial matter, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea based on the results of a sleep study test.  See August 2014 VA Examination Report; March 2010 Private Treatment Record.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Although service treatment records are negative for a definite diagnosis of sleep apnea, they do show that the Veteran began reporting sleep problems as early as February 2007, including trouble falling and staying asleep, daytime fatigue, snoring, and hypersomnolence.  Moreover, in May 2007, the Veteran's physician specifically indicated that he "suspect[ed] some element of sleep apnea from the history."  In June 2007, the Veteran reported snoring, witnessed apnea, daytime somnolence, daytime fatigue, night sweats, morning headaches, morning confusion, bruxism, and restless sleep, and, although a sleep study was negative for sleep apnea, the examiner noted that the Veteran's difficulty initiating and maintaining sleep may have potentially underestimated the degree of potential sleep apnea.

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the Board finds these statements to be credible as they are supported by the Veteran's in-service complaints as documented in his service treatment records, as well as the Veteran's consistent statements since service discharge regarding the onset of his sleep apnea symptoms.  

Thus, based on service treatment records showing a change in sleeping habits and fatigue, as well as the competent and credible lay statements from the Veteran describing symptoms of snoring and apneic episodes witnessed during service, the Board is persuaded that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.  

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service and that he has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the Veteran's obstructive sleep apnea at least as likely as not began during service.  In this regard, the Veteran submitted competent and credible lay statements regarding the onset of symptoms associated with sleep apnea.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Moreover, these lay statements are supported by the evidentiary record showing complaints of sleep apnea symptoms prior to discharge and continuing since discharge.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  Further, the fact that sleep apnea was formally diagnosed within three years of the Veteran's discharge from service also weighs in support of a finding of service connection.  Although sleep apnea is not a disability for which presumptive service connection can be granted, the proximity of the diagnosis to when the Veteran was released from service, combined with medical evidence of sleep problems in service and his lay statements regarding onset, supports the Board's conclusion that his sleep apnea began in service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.

In so finding, the Board acknowledges the August 2014 negative VA nexus opinion.  The Board finds this opinion minimally probative as it appears to be based on the lack of a diagnosis of sleep apnea in the Veteran's service treatment records or post-service treatment records.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37   (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  

Moreover, although the examiner noted that the June 2007, in-service sleep study was negative such that the Veteran "did not meet the criteria for a clinical diagnosis of obstructive sleep apnea until 2010, which was three years after service," the examiner did not comment on or discuss the significance of the sleep study's findings that the Veteran's difficulty initiating and maintaining sleep may have potentially underestimated the degree of potential sleep apnea present.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015); see also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the evidence shows that the Veteran currently has obstructive sleep apnea, that his symptoms of obstructive sleep apnea likely began during service, and that these same symptoms were diagnosed as obstructive sleep apnea within three years of service discharge.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

 Entitlement to service connection for sleep apnea is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


